Name: Council Regulation (EC) No 300/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel (1994)
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  agricultural activity
 Date Published: nan

 No L 40/ 1911 . 2. 94 Official Journal of the European Communities COUNCIL REGULATION (EC) No 300/94 of 7 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 1 1 3 thereof, 1992, by application of Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisa (2) ; whereas the Community tariff quotas in question should therefore be opened for the periods indicated in Article 1 of this Regulation ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, the decision for the opening of tariff quotas should be taken by the Community in the execution of its international obligations ; whereas, to ensure the ef ­ ficiency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, Having regard to the proposal from the Commission, Whereas Articles 1 and 2 of the Fourth Additional Protocol to the Cooperation Agreement between the European Economic Community and the State of Israel (') provide for the opening of Community tariff quotas for the import into the Community of :  1 7 000 tonnes of new potatoes, falling within CN code ex 0701 90 51 (1 January to 31 March),  11 200 tonnes of onions, fresh or chilled, falling within CN codes 0703 10 11 , 0703 10 19 and ex 0709 90 90 (15 February to 15 May),  3 100 tonnes of carrots, falling within CN code ex 0706 10 00 (1 January to 31 March),  10 800 tonnes of celery sticks, falling within CN code ex 0709 40 00 (1 January to 30 April),  7 400 tonnes of sweet peppers and peppers, falling within CN code 0709 60 10,  6 400 tonnes of lemons, falling within CN code 0805 30 10,  7 800 tonnes of watermelons, falling within CN code 0807 10 10 (1 April to 15 June),  5 900 tonnes of oranges, finely ground, falling within CN code ex 0812 90 20,  2 800 tonnes of peeled tomatoes, falling within CN code ex 2002 10 10,  150 tonnes of apricot pulp, falling within CN code 2008 50 91 , HAS ADOPTED THIS REGULATION :  82 700 tonnes of orange juice, falling within CN codes 2009 11 11 , 2009 11 19, 2009 11 91 , 2009 11 99 , 2009 19 11 , 2009 19 19 , 2009 19 91 and 2009 19 99 , of which not more than 20 000 tonnes may be imported in packing of a capacity of two litres or less,  8 500 tonnes of tomato juice, falling within CN codes 2009 50 10 and 2009 50 90, Article 1 The customs duties applicable to imports into the Community of the products listed below originating in Israel shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below : originating in Israel ; Whereas, however, the volumes of the tariff quotas must be increased by 3 or 5 % each year, as from 1 January (') OJ No L 327, 30 . 11 . 1988, p. 36 . 0 OJ No L 181 , 1 . 7 . 1992, p. 9 . No L 40/20 Official Journal of the European Communities 11 . 2. 94 Order No CN code (a) Description Period Amount of quotas (tonnes) Quota duty (%) ( 1 ) (2) (3) (4) (5) (6) 09.1309 ex 0701 90 51 New potatoes 1 . 1  31 . 3 . 1994 18 530 0 09.1335 ex 0703 10 11 Onions, fresh or chilled ex 0703 10 19 15 . 2  15. 5 . 1994 12 880 0 ex 0709 90 90 Wild onions of the species Muscari comosum 4 09.1317 ex 0706 10 00 Carrots 1 . 1  31 . 3 . 1994 3 565 0 09.1321 ex 0709 40 00 Celery sticks 1 . 1  30. 4 . 1994 12 420 0 09.1303 0709 60 10 Sweet peppers and peppers 1 . 1  31 . 12 . 1994 8 510 0 09.1315 ex 0805 30 10 Lemons, fresh 1 . 1  31 . 12 . 1994 7 360 0 09.1327 ex 0807 10 10 Watermelons 1.4  15. 6.1994 8 970 0 09.1337 ex 081290 20 Oranges finely ground 1 . 1  31 . 12 . 1994 6431 0 09.1307 ex 2002 10 10 Peeled tomatoes 1.1  31.12.1994 3 052 0 09.1301 ex 2008 50 91 Apricot pulp, not containing added 1 . 1  31 . 12 . 1994 172 0 alcohol or sugar, in immediate packings of a net content of 4,5 kg or more 09.1331 2009 11 11 Orange juice 0 + AGR 2009 11 19 0 2009 11 91 0 + AGR 2009 1 1 99 0 2009 19 11 1 . 1  31 . 12 . 1994 &gt; 90 143 0 + AGR 2009 19 19 0 2009 19 91 0 + AGR 2009 19 99 0 / / 09.1333 ex 2009 11 11 Of which : 0 + AGR ex 2009 11 19 0 ex 2009 11 91 Orange juice imported in packings of a 0 + AGR ex 2009 1 1 99 capacity of two litres or less 0 ex 2009 19 11 1 . 1  31 . 12. 1994 21 800 0 + AGR ex 2009 19 19 0 ex 2009 19 91 0 + AGR ex 2009 19 99 0 / / 09' 13" 2009 IS M TOma, ° juiCe } 1.1-31.12.1994 | 9 775 Jo (a) The Taric codes , appear in the Annex. Article 2 by notifying the Commission, draw an amount corre ­ sponding to its requirements from the quota volume. The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure efficient management thereof. Requests for drawing, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. Article 3 The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration of entry for free circulation , to the extent that the available balance so permits. Where an importer enters a product covered by this Regulation under a declaration for free circulation in a Member State and applies to take advantage of the pref ­ erential arrangements and that declaration is accepted by the customs authorities the Member State concerned shall , If a Member States does not use the quantities drawn it shall return them to the corresponding quota volume as soon as possible . 11 . 2. 94 Official Journal of the European Communities No L 40/21 If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicatins pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS No L 40/22 Official Journal of the European Communities 11 . 2. 94 ANNEX Taric codes Order No CN code Taric code 09.1309 ex 0701 90 51 0701 90 51*15 09.1335 ex 0703 10 11 0703 10 11*20 0703 10 11*30 ex 0703 10 19 0703 10 19*92 0703 10 19*93 ex 0709 90 90 0709 90 90*52 0709 90 90*53 0709 90 90*54 09.1317 ex 0706 10 00 0706 10 00*11 09.1321 ex 0709 40 00 0709 40 00*13 0709 40 00*14 09.1315 ex 0805 30 10 0805 30 10*10 09.1327 ex 0807 10 10 0807 10 10*20 0807 10 10*30 09.1337 ex 08129020 08129020*10 09.1301 ex 2008 50 91 2008 50 91*20 09.1333 ex 2009 11 11 2009 11 11*10 ex 2009 11 19 2009 11 19*10 ex 2009 11 91 2009 11 91*10 ex 2009 11 99 2009 11 99*10 2009 11 99*91 ex 2009 19 11 2009 19 11*10 ex 2009 19 19 2009 19 19*10 ex 2009 19 91 2009 19 91*10 ex 2009 19 99 2009 19 99*10